Citation Nr: 0526933	
Decision Date: 10/03/05    Archive Date: 10/17/05

DOCKET NO.  99-25 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION

The veteran served on active duty from September 1972 to 
September 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision by the 
Cleveland, Ohio Department of Veterans Affairs (VA) Regional 
Office (RO).  This case was before the Board in February 2001 
when it was remanded for additional development.

In the February 2001 remand, the RO was directed to issue a 
statement of the case addressing the issue of whether new and 
material evidence has been received to reopen a claim for 
service connection for psychiatric disability other than 
PTSD.  Later that same month, the RO issued a statement of 
the case (SOC).  Although the RO characterized the issue as 
entitlement to service connection for depression, the SOC 
cited 38 C.F.R. § 3.156(a) and the RO stated that no new and 
material evidence had been submitted to reopen the veteran's 
previously denied claim.  Thereafter, in a statement received 
by the RO in April 2001, the veteran stated that he did not 
wish to pursue an appeal of this issue.  

More recently, in a statement received by the RO in June 
2004, the veteran maintained that he was entitled to service 
connection for depression, hallucinations and paranoid 
schizophrenia.  Although the RO issued a rating decision 
denying service connection for paranoid schizophrenia with 
hallucinations in May 2005, the issue of whether new and 
material evidence has been received to reopen a claim for 
service connection for depression has not been developed for 
appellate review.  This issue is referred to the RO for 
appropriate action.


REMAND

In the February 2001 remand, the Board directed the RO to 
prepare a summary of the veteran's alleged stressors.  
Thereafter, the RO was to forward the stressor information, 
and a copy of the service records documenting the veteran's 
unit assignments (specifically, the military records of Naval 
Fighter Squadron (VF-96) and the U.S.S. Constellation (CVA-
64) for the period during which the veteran served on active 
duty (September 1972 - September 1973)), to the United States 
Armed Services Center for Unit Records Research (USASCURR) 
for verification.  In addition, the Board directed the RO to 
arrange for the veteran to be scheduled for a VA examination 
in order to confirm or rule out a diagnosis of PTSD.

In December 2001, the RO obtained the veteran's service 
personnel records, which note that the veteran was assigned 
to CVA-64 from December 10, 1972, to February 9, 1973.  
Thereafter, he was assigned to VF-96 from February 10, 1973, 
to August 13, 1973.

By letter dated in November 2002, the RO forwarded the 
veteran's alleged stressors to USASCURR.  The RO indicated 
that, according to the veteran, all the alleged stressors 
occurred during 1973.  In a June 2003 response, USASCURR 
advised VA that the information provided was insufficient for 
conducting meaningful research of the veteran's alleged 
stressors.  USASCURR specifically stated that they needed 
dates within 60 days of the alleged stressors in order to 
perform research.

In December 2004, the veteran failed to report for a 
scheduled VA PTSD examination.

In an August 2005 informal hearing presentation, the 
veteran's representative maintained that the RO's November 
2002 development letter to the RO was inadequate because the 
RO incorrectly named the veteran's ship in the letter.  The 
representative also submitted a record recounting the 
deployments of the U.S.S. Constellation along with a waiver 
of RO consideration of the additional evidence (see 38 C.F.R. 
§ 20.1304(c) (effective October 4, 2004).  This record shows 
that the veteran's Naval squadron, VF-96, was deployed to the 
U.S.S. Constellation from January 5, 1973, to October 11, 
1973.

Also in the August 2005 informal hearing presentation, the 
veteran's representative maintained that, although the 
veteran had failed to report for the December 2004 VA 
examination, he had not been specifically advised of the 
consequences (under 38 C.F.R. § 3.655) of his refusal to 
undergo further VA medical examinations.  In Connolly v. 
Derwinski, 1 Vet. App. 566 (1991), the Court held that if VA 
failed to explain to the veteran the importance of a 
definitive diagnosis and thus failed to give the veteran the 
opportunity to make an informed decision regarding whether to 
undergo additional examination, then VA violated its duty to 
assist.

Therefore, the Board finds that the RO should once again 
schedule the veteran for a VA psychiatric examination.  
Because of the veteran's failure to cooperate in the past, he 
is hereby advised that failure to report to any scheduled VA 
examination, without good cause, may well result in a denial 
of his claim.  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and death of an immediate family member.  See 38 C.F.R. § 
3.655.  If the veteran fails to report to any scheduled 
examination, the RO should obtain and associate with the 
record any notice(s) of the examination(s) sent to the 
veteran.

The Board regrets any further delay in this case.  However, 
the Board concludes that additional development of the record 
is required prior to appellate disposition.

In light of these circumstances, the case is hereby REMANDED 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC, for the following actions:

1.  The RO or AMC should request the 
veteran to provide more specific dates 
for his alleged stressors.  The veteran 
should be informed that dates within 60 
days of the alleged stressors were needed 
in order to perform research.

2.  After providing the veteran with an 
opportunity to respond, the RO or the AMC 
should forward the veteran's pertinent 
stressor information of record (including 
copies of the veteran's service personnel 
records and a listing of alleged 
stressors) to the USASCURR and request 
that that organization attempt to verify 
the claimed stressors.  If the veteran 
has not provided more specific dates for 
his alleged stressors, the RO or AMC 
should break the time period from January 
1973 through September 1973 into 60-day 
search periods for USASCURR.

3.  Thereafter, the veteran should be 
afforded a VA psychiatric examination to 
confirm or rule out the presence of PTSD.  

The claims file, to include a copy of 
this Remand, must be made available to 
and be reviewed by the examiner.  The 
examination and the report thereof should 
be in accordance with DSM-IV.  Following 
examination of the veteran, review of his 
pertinent medical history, and with 
consideration of sound medical 
principles, the examiner should identify 
all currently present acquired 
psychiatric disorders.  If PTSD is 
diagnosed, the examiner should identify 
the specific stressor(s) upon which the 
diagnosis is based.  If PTSD is not 
diagnosed, the examiner should explain 
why the veteran does not meet the 
criteria for this diagnosis.

The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached, in a 
typewritten report.

3.  If the veteran fails to report to any 
scheduled examination(s), the RO or AMC 
should obtain and associate with the 
record any notice(s) of the 
examination(s) sent to the veteran.

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.  

5.  Thereafter, the RO or AMC should 
readjudicate the issue on appeal in light 
of all pertinent evidence and legal 
authority.  If the veteran fails to 
report for VA examination, the RO should 
apply the provisions of 38 C.F.R. § 3.655 
as appropriate.  Full reasons and bases 
for the determination must be provided.  

6.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the RO or the AMC should 
issue to the veteran and his 
representative a supplemental statement 
of the case (to include a discussion of 
38 C.F.R. § 3.655, if appropriate) and 
afford them the appropriate opportunity 
for response before the claims file is 
returned to the Board for further 
appellate consideration.  

By this remand the Board intimates no opinion as to any final 
outcome warranted.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

